Citation Nr: 0211090	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  01-02 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for arthritis due to 
trauma of the lower back, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for limitation of 
motion of the cervical spine with muscle spasm, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for chondromalacia 
with arthritis due to trauma of the right knee, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for chondromalacia 
with arthritis due to trauma of the left knee, currently 
evaluated as 10 percent disabling.

5.  Entitlement to a compensable rating for traumatic 
degenerative changes of the left ankle.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from July 1988 to July 1992

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The veteran provided testimony at a personal hearing before 
personnel at the RO in November 2000, a transcript of which 
is of record.

The record reflects that the veteran had also requested a 
personal hearing before a Member of the Board in Washington, 
D.C., and such a hearing was scheduled for August 2002.  
However, prior to the date of this hearing, the veteran 
requested that he be re-scheduled for a videoconference 
hearing before a Member of the Board.  

Videoconference hearings are scheduled by the RO.  See 38 
C.F.R. §§ 20.700, 20.704(a).  Accordingly, this case is 
REMANDED for the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Member of the 
Board via videoconference at the local 
office, in accordance with his request.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




